Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2015                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151392                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TYRONE TOWNSHIP,                                                                                          Joan L. Larsen,
           Plaintiff-Appellee,                                                                                        Justices

  v                                                                 SC: 151392
                                                                    COA: 324108
                                                                    Livingston CC: 14-027948-AV
  KATLIN ROSE RUFLI,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the February 27, 2015
  order of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, limited to whether the district court abused its
  discretion in awarding sanctions to the plaintiff and whether the circuit court erred in
  affirming that decision. In all other respects, leave to appeal is DENIED, because we are
  not persuaded that the remaining question presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2015
           t1118
                                                                               Clerk